Acknowledgements
This communication is in response to applicant’s response filed on 01/17/2022.
Claims 1-20 are pending. Claims 1-18 have been amended. Claims 19-20 have been withdrawn. 
Claims 1-18 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 102, that Zhao (US 20210065324) does not disclose or suggest that the allocations are stored in metadata of the content or of the instance of the content, in amended claim 1, examiner respectfully argues applicant’s argument is moot in light of the new grounds of rejection for claim 1. Applicant makes similar arguments for claim 10. Examiner respectfully argues applicant’s argument is moot for the same reasons listed above for claim 1.
Applicant argues dependent claims are patentable because of their dependency on independent claims 1 and 10. Examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection for claims 1 and 10. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation "assign respective fractional values of the content to the creator, to the first user, and to the second user based on the detected consumption of the instance" in lines 1-12 in claim 1 and lines 8-10 in claim 10.  There is insufficient antecedent basis for “the second user” in the claim. Examiner is interpreting the limitation to state “assign respective fractional values of the content to the creator and to the first user based on the detected consumption of the instance” due to dependent claims 8 and 17 reciting the limitation “wherein the processor is further configured to: detect a consumption of another instance of the content by a second user.”


Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8-11, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webb (US 20190215564).

Regarding Claims 1 and 10, Webb teaches a storage configured to store content created by a creator, the content comprising an identifier identifying the content, a value indicating that the content is owned by the creator, and metadata comprising the value (Paragraphs 0068-0069 teach a content owner system (i.e., content creator) may be further configured to issue licenses to such content consumers for consumption of the media content; the content owner system may own the second device that may be configured to store the second instance of the distributed media rights transaction ledger, the media content rights master repository, and the media content master repository; the media content master repository may be a database of media content or media and a processor that when executing one or more instructions stored in a memory is configured to: detect a consumption of an instance of the content by a first user that is different than the creator (Paragraphs 0094, 0096, and 0112 teach a first node may determine that the media content rights (associated with selected media content) are available with the second entity (e.g., the content owner system); the first node interacts with the corresponding instance of the distributed media rights transaction ledger, and may act on behalf of a first content consumer to acquire one or more media content rights for consumption of the media content by the first consumer device; a license request may be communicated to the DRM license  with the media content item metadata received from the first node upon selection to consume the media content item), assign respective fractional values of the content to the creator and to the first user based on the detected consumption of the instance (Paragraphs 0095, 0103, 0119-0120, and 0134 teach the first node (i.e., VOD service provider) may acquire the media content rights from the second entity to directly provide the media content rights to the first content consumer by negotiating with the second entity that owns the media content and associated media content rights; the content owner possesses uncompressed media assets, and live content segments of one or more live feeds of channels; the second entity (i.e., content owner) may be further configured to enforce a plurality of constraints associated with the one or more media content rights defined in at least one transaction of the plurality of media content rights transactions for a participant to acquire, distribute, or consume content associated with the one or more media content rights (i.e., assign fractional values); examples of the plurality of constraints may include, but are not limited to date/time range restriction of playback and/or length of media content rights transferal, rights transferal to specific receiving entity and/or restricted content consumers, number of times playback is allowed, possibility to transfer playback right to another content consumer or entity, downloading/offline access of media content rights and/or playback restrictions, whether sending and receiving entities can watch the media content simultaneously or if mutually exclusive rights transferal is permitted wherein only one party can watch the media content at any moment in time, consumer device-related restrictions, and/or media content quality restrictions; the license request may be responded to with DRM-managed media  to consume the media content; the first node may be further configured to transmit the media content metadata to the first consumer device, upon acquisition of the media content rights from the second participant for the consumption of the media content at the first consumer device; the transmitted media content metadata comprises at least one or more constraints associated with the consumption of the media content, a location of a fourth node that corresponds to a DRM license system integrated with the second participant, and metadata required to acquire a DRM-managed media license from the fourth node), store the fractional values in metadata of the instance (Paragraphs 0106, 0117-0118, and 0135 teach the distributed media rights transaction ledger may maintain a history of constraints for acquisition, distribution, consumption, and transfer of ownership of the one or more media content rights; the distributed media rights transaction ledger may further maintain a history of negotiations via a sequence of media content rights transactions which occur between at least two participants of the plurality of participants; the distributed media rights transaction may be issued to the communication network of acceptance of the license request and consumption of media content item by the first content consumer; the fourth node may be configured to issue the distributed media rights transaction to the communication network of acceptance of the license request and consumption of media content item by the first content consumer such that a history of the consumption of the media content by the first content consumer is recorded on the  is recorded on the distributed media rights transaction ledger; the media content metadata may comprise at least a first distributed ledger identifier that represents the media content, a second distributed ledger identifier of the first participant that facilitates the consumption of the media content, and a third distributed ledger identifier that represents the first content consumer); and store the identifier of the creator, an identifier of the first user, and the metadata in the blockchain (Paragraphs 0102 and 0109-0111 teach the node may create new media content rights transactions on behalf of at least one of a content consumer, content distributor, or content owner, and communicate the new media content rights transactions to the one or more remaining nodes where such new media content rights transactions may be stored in corresponding instances of the distributed media rights transaction ledger; the first node may transmit media content item metadata may be transmitted to the first consumer device, upon acquisition of media content rights from the second participant; the transmitted media content metadata may comprise at least one or more constraints associated with the consumption of the media content, a location of the fourth node that corresponds to a DRM license system integrated with the second participant, and metadata required to acquire the DRM-managed media license from the fourth node; specifically, the transmitted media content metadata may further comprise location of the fourth node, which is associated with the second participant, a first distributed ledger identifier that represents the media content, a second distributed ledger identifier of the first participant that facilitates 
Regarding Claim 1, Webb teaches a blockchain, comprising: a storage, and a processor that executes one or more instructions stored in a memory (Paragraphs 0123-0125 teach a processing system may comprise one or more hardware processors and a non-transitory computer-readable medium; FIG. 5 further illustrates the plurality of nodes, the distributed media rights transaction ledger, the plurality of entities, and the plurality of media content rights transactions, as described in detail in FIG. 1A; the hardware processor may be configured to execute of a set of instructions stored on the non-transitory computer-readable medium; the set of instructions, when executed by the hardware processor, causes the ecosystem to execute the various functions described herein for any particular apparatus; the non-transitory computer-readable medium may be configured to store data for the plurality of nodes, the distributed media rights transaction ledger, the plurality of entities, and the plurality of media content rights transactions).
Regarding Claim 10, Webb teaches a method (Paragraph 0077 teaches FIGS. 3A and 3B collectively depict a flow chart illustrating exemplary operations for providing media content items to content consumers for playback and consumption in the ecosystem).

Regarding Claims 2 and 11, Webb teaches all the limitations of claims 1 and 10 above; and Webb further teaches wherein the content comprises at least one of: a writing, a video file, an audio file, and an image (Paragraph 

Regarding Claims 8 and 17, Webb teaches all the limitations of claims 1 and 10 above; and Webb further teaches wherein the processor is further configured to: detect a consumption of another instance of the content by a second user (Paragraphs 0094 and 0096 teach it may be determined whether the media content rights (associated with selected media content) are available with the second entity or the third entity (i.e., content distributor who acquired media content rights from content owner or second entity; the content distributor is similar to the first entity or VOD service provider in claims 1 and 10); the first node may determine that the media content rights are available with the third entity, for example the content distributor system associated with a third node; the first entity associated with the first node (i.e., which would represent a second VOD service provider) may be configured to acquire the media content rights from the third entity associated with the third node when the first entity associated with the first node does not have an access of media content rights associated with the selected media content; the third entity (such as a content distributor) associated with the third node may have media content rights to distribute (or re-distribute) the first media asset, previously acquired from a second entity (such as a content owner) 

Regarding Claims 9 and 18, Webb teaches all the limitations of claims 8 and 17 above; and Webb further teaches wherein the processor is further configured to: assign fractional values of the content to the creator, the first user, and the second user (Paragraph 0096-0097 and 0103 teach the third entity (such as a content distributor) associated with the third node may have media content rights to distribute (or re-distribute) the first media asset, previously acquired from a second entity (such as a content owner) associated with the second node; the media content rights may be negotiated for, based on interaction between nodes from the plurality of nodes in accordance with defined protocol in the communication network; the first entity associated with the first node may be configured to negotiate with the first entity associated with the third node for acquisition of the media content rights, based on interaction between nodes from plurality of nodes; the third node may be further configured to enforce a plurality of constraints associated with the one or more media content rights defined in at least one transaction of the plurality of media content rights transactions for a participant to acquire, distribute, or consume content associated with the one or more media content rights); and store the identifier of the creator, the identifier of the first user, an identifier of the second user, and the respective fractional values in the blockchain (Paragraphs 0098-0099 teach the first node may be configured to create at least one media content rights transaction with the third node; the one or more nodes may further cryptographically secure transaction data of the at least one media content rights transaction, which is stored in corresponding instance of the distributed media rights transaction ledger; the one or more media content rights transactions may comprise at least one of a cryptographic signature of an originating entity associated with a corresponding node, another cryptographic signature of a recipient entity, identities of the one or more media content rights for a specific media content, negotiated terms of the one or more media content rights, identities of one or more participants, disparate live media output stream for consumption by a content consumer and/or pre-encoded media asset, a descriptor for an intent of a media content rights transaction, an encrypted summary of a set of transactions, one or more cryptographic signatures of historic transactions from the distributed media rights transaction ledger to link at least two transactions, and a cryptographic hash of transaction data; the plurality of media content rights transactions may be categorized based on an announcement of a newly created entity, an announcement of a newly created content consumer, an announcement of a newly available media content, an acquisition of the one or more media content rights, and/or a consumption of the media content by a content consumer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US 20190215564) in view of Perlwitz (WO 2020090118).

Regarding Claims 3 and 12, Webb teaches all the limitations of claims 1 and 10 above; however, Webb does not explicitly teach wherein the processor is further configured to: divide the content into a plurality of independently usable components.
Perlwitz from same or similar field of endeavor teaches wherein the processor is further configured to: divide the content into a plurality of independently usable components (Paragraph 31 teaches the input distribution unit can be divided into a plurality of license tokens and output, and each can be used as the input of the next license token).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Webb to incorporate the teachings of Perlwitz for the processor to be further configured to: divide the content into a plurality of independently usable components.


Regarding Claims 4 and 13, the combination of Webb and Perlwitz teaches all the limitations of claims 3 and 12 above; and Webb further teaches wherein, when the processor is configured to assign the fractional values, the processor is further configured to: assign a fractional value of the instance to a second user based on which independently usable components of the content are consumed by the second user (Paragraphs 0070 and 0096-0097 teach the content distributor system may own the third device that may be configured to store the application program, the second instance of the distributed media rights transaction ledger, the media content rights repository, and the media content repository; the first node may dynamically acquire the media content rights from the third entity associated with the third node configured to redistribute the media content rights to the first content consumer (may redistribute the media content rights to the first content consumer) by negotiating with the third entity  that has the media content rights to redistribute; the media content rights may be negotiated for, based on interaction between nodes from the plurality of nodes in accordance with defined protocol in the communication network; the first entity associated with the first node may be configured to negotiate with the third node for acquisition of the media content rights (i.e., assign a fractional value)).

Regarding Claims 6 and 15, Webb teaches all the limitations of claims 1 and 10 above; however, Webb does not explicitly teach wherein, when the processor is configured to assign the fractional values, the processor is further configured to: identify that the consumption of the instance is permitted based on the metadata, and assign the fractional values in response to the identification.
Perlwitz from same or similar field of endeavor teaches wherein, when the processor is configured to assign the fractional values, the processor is further configured to: identify that the consumption of the instance is permitted based on the metadata (Paragraphs 8, 31, and 115 teach in the digital content license management system according to the present invention, a transaction processing unit adds the maximum value of the number of license tokens that can be derived from the original license token to the output information of the original license token, and a distribution unit equal to or smaller than the distribution unit set in the output information of the original license token specified by the input information is set in the input information of the new license token; a derivative license token (DLT) is generated by using an origin license token (GLT) , and assign the fractional values in response to the identification (Paragraphs 42 and 70 teach the purpose of the program R (Oi) of the output O is to limit how many distribution units such as downloads are created using this license token, to pay when creating a derivative license token; how to configure the revenue sharing, for example, defining information such as currency, amount, payment conditions, etc., and specify many rules that can be reliably coded and evaluated using computer programs; the output program shown in Listing 3 uses the term function, the scale function, and the pay function to "permit the content having the content ID of 0x6d9a to consume 100 U as a distribution unit, but the expiration date is 2018 12 It is up to the 31st of the month and 100 euros will be paid to an account called DE123123 "; in addition, using the scale function, the pay function, and the id function, "a 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Webb to incorporate the teachings of Perlwitz for when the processor is configured to assign the fractional values, the processor to be further configured to: identify that the consumption of the instance is permitted based on the metadata, and assign the fractional values in response to the identification.
There is motivation to combine Perlwitz into Webb because of the same reasons listed above for claims 3 and 12. 

Claim 5, 7, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US 20190215564) in view of Alston (US 20200234682).

Regarding Claims 5 and 14, Webb teaches all the limitations of claims 1 and 10 above; however, Webb does not explicitly teach wherein, when the processor is configured to detect the consumption, the processor is further configured to: detect an incorporation of the instance into a new piece of content.
 wherein, when the processor is configured to detect the consumption, the processor is further configured to: detect an incorporation of the instance into a new piece of content (Paragraphs 0032 and 0038 teach there may be a desire to merge the first vocal content containing the second vocal content replacing the one of the defined organizational elements with the instrumental content, as sourced from the first file; therefore, replacing the one of the defined organizational elements with the second vocal content can include merging the first vocal content with the instrumental content (a) according to a same timeline (e.g., synchronized as original) as before the first vocal content and the instrumental content were isolated and (b) while the first vocal content contains the second vocal content replacing the one of the defined organizational elements; as such, the modified or new file can now include the instrumental content from the first file and the first vocal content containing the second vocal content replacing the one of the defined organizational elements; note that the blockchain already is associated with the first file such that the first block and any other subsequent blocks are associated with the first file, which helps to track derivative works off the first file; therefore, the second block of the blockchain is downstream from the first block, yet still on the blockchain, which helps to determine if the second vocal content, with or without lyrics, or its potential instrumental content, is a derivative work off the first file; in other words, the blockchain tracks the first song (original work) and any derivatives thereof (second song, third song, fourth song, or others deriving from or for each vocal, instrumental, or lyric content of first song)).

There is motivation to combine Alston into Webb because the plurality of reusable fractional components enables various computing technologies for music editing. These technologies enable the user to insert the personal vocal content in to an original song in a more time-saving and simpler manner. Additionally, these technologies enable the right holder of the new derivative work to better monitor the new derivative work in a more granular, reliable, de-centralized, and secure manner (Alston Paragraph 0009).

Regarding Claims 7 and 16, Webb teaches all the limitations of claims 1 and 10 above; however, Webb does not explicitly teach wherein the processor is further configured to: store the instance in the blockchain based on a predefined class of the content, wherein the predefined class comprises a template of attributes based on content type.
Alston from same or similar field of endeavor teaches wherein the processor is further configured to: store the instance in the blockchain based on a predefined class of the content, wherein the predefined class comprises a template of attributes based on content type (Paragraphs 0025 and 0028-0029 teach the computing platform receives a first file containing a first song with a first vocal content (e.g., artist singing, duet singing, 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Webb to incorporate the teachings of Alston for the processor to be further configured to: store the instance in the blockchain based on a predefined class of the content, wherein the predefined class comprises a template of attributes based on content type.
There is motivation to combine Alston into Webb because encrypting the token improves the base invention because of the same reasons listed above for claims 5 and 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brenner et al. (US 20190318348) teaches systems and methods in accordance with various embodiments of the present disclosure may overcome one or more of the aforementioned and other deficiencies experienced in conventional approaches to distribute media content digitally and manage associated intellectual property rights in a secure, immutable, efficient, and automatic manner. Intellectual property rights associated with media content can include copyright, trademarks, licenses to composition, synchronization, performance, recordings, etc. In particular, various embodiments provide media licensing management using blockchains.
Olsen Jr. (US 20200372481) teaches systems and methods are described herein to display and manage royalty distributions for electronic book (eBooks) assembled from multiple instructional units owned by a plurality of owners. In various embodiments, a curation fraction value (CFV) subsystem may calculate a CFV for an assembly owner of the assembled eBook. An owner value profile (OVP) subsystem may generate an OVP data object for the assembled eBook that associates each identified unit owner with a value sum, based on computed value units of the instructional units owned by each respective unit owner. A royalty distribution subsystem may compute a distribution of royalties to the assembly owner and the various unit owners. A share of the royalty for a unit owner may be recursively sub-divided for distribution to nested assembly owners and nested unit .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685   

/JAY HUANG/Primary Examiner, Art Unit 3619